Cite as 2014 Ark. App. 518

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CV-14-258


ROBERT BOYD
                              APPELLANT          Opinion Delivered   October 1, 2014

V.                                               APPEAL FROM THE ARKANSAS
                                                 WORKERS’ COMPENSATION
                                                 COMMISSION
MADISON COUNTY and AAC RISK                      [NO. F900673]
MANAGEMENT
                    APPELLEES                    AFFIRMED



                              ROBIN F. WYNNE, Judge


       Robert Boyd appeals from a decision of the Arkansas Workers’ Compensation

Commission denying his claim for benefits in connection with illnesses he alleged resulted

from being exposed to mold at his workplace. He argues on appeal that the Commission’s

findings are not supported by substantial evidence. We disagree and affirm by issuing this

memorandum opinion.

       When the Commission denies benefits because the claimant has failed to meet his

burden of proof, the substantial-evidence standard of review requires that we affirm if the

Commission’s decision displays a substantial basis for the denial of relief. Wright v. Conway

Freight, 2014 Ark. App. 451, ___ S.W.3d ___. We view the evidence in the light most

favorable to the Commission's decision and affirm if it is supported by substantial evidence.

Id. Substantial evidence is relevant evidence that a reasonable mind might accept as adequate

to support a conclusion. Id. The issue is not whether we might have reached a different
                                 Cite as 2014 Ark. App. 518

result or whether the evidence would have supported a contrary finding; if reasonable minds

could reach the Commission’s conclusion, we must affirm its decision. Id. We defer to the

Commission’s findings of credibility and the resolution of conflicting evidence. Id.

       We may issue memorandum opinions in any or all of the following cases:

       (a) Where the only substantial question involved is the sufficiency of the evidence;

       (b) Where the opinion, or findings of fact and conclusions of law, of the trial court or
       agency adequately explain the decision and we affirm;

       (c) Where the trial court or agency does not abuse its discretion and that is the only
       substantial issue involved; and

       (d) Where the disposition of the appeal is clearly controlled by a prior holding of this
       court or the Arkansas Supreme Court and we do not find that our holding should be
       changed or that the case should be certified to the supreme court.

In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       This case falls within categories (a) and (b). The only substantial question on appeal is

whether the Commission’s opinion was supported by sufficient evidence. Our review of the

record reflects that it was. Further, the Commission’s opinion adequately and thoroughly

explained the decision reached. Accordingly, we affirm by memorandum opinion.

       Affirmed.

       HARRISON and GLOVER, JJ., agree.

       Taylor Law Partners, LLP, by: Timothy J. Myers, for appellant.

       Michael E. Ryburn, for appellees.




                                               2